Citation Nr: 1709395	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a respiratory disorder, claimed as shortness of breath, to include as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before the undersigned Veterans Law Judge during a video-conference hearing in March 2010.  A transcript is of record.

In October 2013, the Board reopened the issue of entitlement to service connection for a respiratory illness.  The Board remanded the issues of entitlement to service connection for tinnitus and the reopened respiratory claim for further development, including for the provision of a VA examination and an addendum opinion regarding the etiology of both disorders.  That development having been addressed, the case has since returned to the Board.


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset during active service.

2.  A diagnosed respiratory disorder has not been established and the Veteran's claimed shortness of breath does not represent a manifestation of undiagnosed illness or medically unexplained chronic multisymptom illness.


CONCLUSION OF LAW

1.  Entitlement to service connection for tinnitus is granted.  38 U.S.C.A § 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016). 

2.  Entitlement to service connection for a respiratory condition, claimed as shortness of breath, to include as due to an undiagnosed illness or medically unexplained illness associated with service in the Persian Gulf, is denied.  38 U.S.C.A §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Because the Board is granting the claim for service connection for a tinnitus disability, any procedural deficiency is not prejudicial to the Veteran.

As concerning the respiratory claim, the VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied. See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

The Veteran filed a claim for entitlement to service connection for a respiratory condition, claimed as shortness of breath, in January 2010.  The VA sent the required notice to the Veteran in a letter dated June 2009.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (providing VCAA requirements in new and material evidence claims.)  But see Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed Cir. 2009); and Wilson v. Mansfield, 506 F.3d, 1055, 1059 (Fed. Cir. 2007) (holding that the duty to notify is satisfied by generic notice).  The letter notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case in July 2009. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting a veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  The Veteran's service treatment records (STRs), VA examination reports, VA treatment records, military personnel records, and lay statements and argument in support of the claim have been associated with the claims file to the extent obtainable.  The Veteran received a VA examination in December 2013 for his respiratory disorder.  See 38 U.S.C.A § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  This examination is adequate to decide this claim, as the report is based on an examination of the Veteran and a review of the Veteran's claims file and reported history; describes the current clinical findings made on examination in sufficient detail so that the Board's review is a fully informed one; and adduces opinions with sufficient supporting explanation that enables the Board to make a fully informed decision on this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, VA's duty to assist by obtaining records and providing a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In addition, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing was adequate as the VLJ who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the claim was consequently remanded and has been fully developed, thereby negating any potential prejudice.  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II. Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).


For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent cause').  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

A. Tinnitus

The Veteran maintains that his current tinnitus is the direct result of noise exposure during active service.  See February 2011 VA Active Problem List (reflecting a diagnosis of tinnitus).  The Veteran specifically asserts that he developed tinnitus in 2002 due to live fire training exercises which placed him 15-20 feet from M1 Abrahams tanks.  See e.g. March 2012 BVA Hearing; February 2011 VA Audiology C&P Examination; November 2010 Veteran's Supplemental Claim for Compensation.  The Veteran is competent under the law to describe what he experienced while in military service, including specifically, exposure to traumatic noise due to artillery fire and the onset of an auditory pathology manifested by tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is a condition that can be identified based on lay observation alone); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, the Veteran has reported, as he is competent to do, a continuity of symptomatology of tinnitus, during and since his active service.  See March 2012 BVA hearing (noting the onset of his tinnitus during active service and reporting the symptoms remained constant since that time).  See also Charles, 16 Vet. App. 370; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1337 (Fed. Cir. 2006).  The Board finds the Veteran credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between the Veteran's current tinnitus symptomatology and service.  See Duenas v. Principi, 18 Vet. App. 512 ( 2004).

The Board acknowledges the negative evidence of record in the form of the August 2011 and January 2014 medical opinions diagnosing tinnitus but disassociating it from his in service injury.  The Board declines to accept these medical opinions, however, as they fail to account in any meaningful way for the Veteran's lay assertions of onset and continuity of symptomatology, and therefore lack probative value.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); see also Buchanan, 451 F.3d at 1336-37 (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  Additionally, while the examiners opined that the Veteran's tinnitus disability was not due to military noise exposure, the examiners failed to identify any alternate etiology for his symptoms.  See id.  Therefore, the August 2011 and January 2014 VA medical opinions are an inadequate basis upon which to base a denial of entitlement to service connection.

Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A § 5107 (West 2002); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.

B. Respiratory Disorder

Service connection may also be established for a Persian Gulf War veteran who exhibits objective indications of a chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2016).  A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War, and includes the claimant in this case.  See 38 C.F.R. § 3.317.

The Veteran served in the Persian Gulf from August 2001 to December 2001, as reflected in his service personnel records.  Thus, because he had qualifying service in the Southwest Asia Theater of Operations during the Persian Gulf War, he is considered a Persian Gulf Veteran under 38 C.F.R. § 3.317(e).  See 38 C.F.R. § 3.2(i) (2016) (providing that the Persian Gulf War began on August 2, 1990 and will continue until the date prescribed by Presidential proclamation or law).  VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability if that disability (i) became manifest either during active service in the Southwest Asia theater of operations, or (ii) to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders. 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(2)-(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders. 38 C.F.R. § 3.317(b).

Presumptive service connection may be established for certain infectious diseases and long-term health effects associated with infectious disease.  38 C.F.R. § 3.317(c), (d).  Presumptive service connection may not be established if there is affirmative evidence the disease was not incurred during a qualifying period of service, if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from a qualifying period of service and the onset of the illness, or if there is affirmative evidence that the disease is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(4).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be established under the specific provisions applicable to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998). However, service connection may still be established if otherwise warranted under VA law.

Here, the Veteran asserts that his respiratory condition had its onset during service.  In his hearing testimony, the Veteran stated that while in service he was hospitalized for an episode of syncope, after which he began having trouble breathing.  See March 2012 BVA Hearing.  This episode was attributed to dehydration and another formal diagnosis was not entered into the record.  Id.  The Veteran testified that he has experienced shortness of breath "on and off since" this event.  Id.

The Veteran's STRs are silent for any treatment of an unresolved respiratory condition in service.  Medical reports dated in September 2000 and November 2001 show that the Veteran was treated for upper respiratory infections.  See e.g. September 2000 Screening Note of Acute Medical Care; November 2001 Chronological Record of Medical Care.  Another medical report shows that the Veteran was diagnosed and treated for allergic rhinitis.  See May 2002 Report of Medical Exam.  A medical examination conducted in May 2002 showed the Veteran's nose, mouth and throat, and lungs and chest presented as normal.  See May 2002 Report of Medical Examination.  No other respiratory issues were noted.  


July 2011 post-service treatment records reported the Veteran's shortness of breath, however, this symptom was attributed to the Veteran's exertion.  See July 2011 VA Primary Care Clinic Note.  Shortness of breath was also noted in an October 2010 service treatment record; however, this instance was attributed to the Veteran's emotional state.  See October 2010 VA Student History and Physical Note.

The Veteran was afforded a VA examination in December 2013.  The examiner noted that the Veteran did not report any coughing, wheezing, or pulmonary conditions.  Results of a chest x-ray reported a normal pulmonary vasculature and parenchyma, no pleural effusions, and no acute osseous abnormalities.  Pulmonary function tests reflected "no significant obstructive lung dysfunction."  Accordingly, the examiner noted that the Veteran had "no chronic diagnosable disabling lung condition".  Further, the examiner reviewed the Veteran's in service diagnoses and found that his respiratory ailments relating to allergies and upper respiratory infections resolved as expected.  The examiner also noted that as of the date of the exam, the Veteran's medical record did not contain evidence of a diagnosed or undiagnosed chronic respiratory condition.  Ultimately, the examiner determined that the Veteran's reported shortness of breath was likely caused by his decades of smoking, rather than by any undiagnosed illness or exposure to hazardous elements of the Gulf war, since there were no unexplained multisystem diagnoses found.

The VA examiner's conclusion is supported by the Veteran's post-service treatment reflecting his heaving smoking history.   In this regard, the Veteran began smoking cigarettes at age 16 and smoked up to a pack and a half a day for over 10 years.  See e.g. January 2009 VA SUDP Consult Note; October 2010 VA Substance Abuse/ Dependency Consult; October 2010 VA Mental Health Outpatient Note.  The Veteran also stated that he began smoking marijuana when he was 12 and smoked daily.  See e.g. February 2008 History and Physical; October 2010 MHBS Psychiatry Student History and Physical.  The Veteran's post-service treatment records reported a diagnosis for tobacco abuse and a smoking cessation program was recommended.  See e.g. December 2014 VA Pharmacy Medication Therapy Management.  Given the foregoing evidence of the Veteran's continued use of cigarettes, the Board finds the December 2013 VA examiner's opinion highly probative because it is corroborated by the significant medical history of smoking.

Accordingly, the probative evidence indicates that the Veteran's shortness of breath is likely a result of chronic, long-term smoking.  In this regard, the Veteran's significant smoking habit is thoroughly documented throughout his VA treatment records.  Additionally, the December 2013 VA examiner's opinion that the Veteran's smoking was likely the cause of his shortness of breath, represents the informed opinion of a medical provider which the Board finds highly probative and outweighs the probative value of Veteran's lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson the Veteran is competent to report on his respiratory experiences, however he is not competent to determine the etiology of his current symptoms, as the determinations as to the diagnosis and etiology of pulmonary symptomatology is too medically complex a determination to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  There is also medical opinion or evidence of record contradicting the December 2013 VA examiner's determination.  

The Board has also considered whether the Veteran's shortness of breath is an undiagnosed illness or part of a medically unexplained chronic multisymptom illness for which presumptive service connection is warranted based on the Veteran's Persian Gulf service.  See 38 U.S.C.A § 1117 (West 2014); 38 C.F.R. § 3.317(e) (2015).  See 38 C.F.R. § 3.317(a).  In this regard, signs or symptoms involving the respiratory system may be considered signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b).  The evidence strongly weighs against such a finding as all instances of shortness of breath within the Veteran's records were attributed to a definitive medical explanation, namely exertion, his emotional state, or his smoking.  Therefore, service connection for a respiratory disorder as due to an undiagnosed illness or medically unexplained illness is not warranted.  See 38 U.S.C.A § 1117; 38 C.F.R. § 3.317.

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a respiratory disorder, to include as due to an undiagnosed illness, is denied.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is granted

Entitlement to service connection for a respiratory disorder claimed as shortness of breath, to include as due to an undiagnosed illness or medically unexplained illness associated with service in the Persian Gulf is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


